Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 26, 2019

                                            No. 04-19-00162-CV

                                      IN RE Christina Marie DIXON

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

       On March 21, 2019, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and real party in interest may file a
response to the petition for writ of mandamus in this court no later than April 10, 2019. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on March 26, 2019.



                                                                               PER CURIAM




           ATTESTED TO: _________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 18-1670-CV-C, styled In the Interest of I.R., A Child, pending in the 25th
Judicial District Court, Guadalupe County, Texas, the Honorable William Old presiding.